Citation Nr: 0213311	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  00-12 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for hypertension, including 
as secondary to service-connected post-traumatic stress 
disorder, and to include the issue of entitlement to 
compensation for hypertension under the provisions of 
38 U.S.C.A. § 1151 (West 1991).  

Entitlement to payment or reimbursement by VA for the cost of 
unauthorized medical service incurred at the Arlington 
Memorial Hospital in Arlington, Texas from June 25 to 27, 
1999.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel
INTRODUCTION

The veteran had active duty from June to August 1945 and from 
January 1952 to January 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, and a September 1999 determination of the VA 
Medical Center, Dallas, Texas.  

The Board notes that there is a claim for entitlement to 
payment or reimbursement by VA for the cost of unauthorized 
medical services incurred in connection with treatment at the 
Arlington Memorial Hospital in Arlington, Texas, from June 
25, 1999, to June 27, 1999.  The Board finds that that issue 
is inextricably intertwined with the issue relating to 
service connection for hypertension.  In light of the Board's 
Remand of this issue, appellate consideration of the issue 
concerning payment or reimbursement (which will be the 
subject of a separate decision of the Board) will be 
deferred, pending completion of the actions requested below.  

The appeal concerning an increased rating for the veteran's 
service-connected PTSD was withdrawn by the veteran.  
Entitlement to a total disability rating based on individual 
unemployability, also previously on appeal, was satisfied by 
the RO's grant of that benefit.  


REMAND

The RO in this case has considered the issue of the veteran's 
entitlement to service connection for hypertension, including 
as secondary to his service-connected post-traumatic stress 
disorder (PTSD).  The veteran has also essentially contended, 
however, that the sudden withdrawal of his antihypertensive 
medication by a VA physician in June 1999 resulted in rebound 
hypertension and symptoms that caused him to seek emergency 
treatment at a private facility.  To the extent that his 
contentions implicate consideration of his entitlement to 
benefits under the provisions of 38 U.S.C.A. § 1151, that 
aspect of the veteran's service connection claim has not been 
considered by the RO.  

In addition, although the RO has denied service connection 
for hypertension as secondary to the veteran's PTSD, the RO 
has not considered whether his hypertension might have been 
aggravated by his PTSD, as required by the holding of the 
United States Court of Appeals for Veterans Claims (Court) in 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  This law redefines the 
obligations of the Department of Veterans Affairs (VA), 
including the Board, with respect to the duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims and includes an enhanced duty to notify him as to the 
information and evidence necessary to substantiate his 
claims. 

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim for VA benefits.  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  In 
this case, evidence needed to substantiate the claim for 
service connection for hypertension would be medical evidence 
tending to show that the veteran's service-connected PTSD 
either caused his hypertension or caused a permanent increase 
in his hypertension.  In addition, medical evidence that 
tends to show that the cessation of antihypertensive 
medication in June 1999 resulted in disability that caused 
him to seek emergency medical care would help substantiate 
his claim for payment or reimbursement by VA for the medical 
care that was rendered by Arlington memorial Hospital in June 
1999.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim for VA benefits.  
VA will make reasonable efforts to obtain relevant evidence 
such as private medical records, employment records, or 
records from state or local government agencies that the 
veteran identifies as being relevant to his claim. VA will 
make as many requests as necessary to obtain records from 
Federal agencies, unless we decide it is futile to continue 
to ask for the records or conclude the records do not exist.  
If we have difficulty obtaining any records, we will let the 
veteran know.  If that happens, we'll give the veteran a 
chance to obtain and submit the evidence to us.  As noted 
below, pursuant to this Remand, VA will obtain additional 
medical evidence in this regard concerning the veteran's 
claim for service connection for hypertension.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, 
the veteran may also obtain and submit medical evidence 
concerning his claims.  

The veteran has a responsibility to respond, in a timely 
manner, to VA's requests for specific information.  He must 
tell us about any additional information or evidence that he 
wants VA to try to get for him.  He must give VA enough 
information so that we can request any records.  VA needs to 
know: 
1.  the name of the person, agency, or company who has 
relevant records;
2.  the full address of this person, agency, or company;
3.  the approximate time frame covered by the records; 
and
4.  the condition for which you were treated, in the 
case of medical records.  

The veteran may need to sign a release that gives us the 
authority to request documents for him.  He also has the 
responsibility to obtain and submit any lay statements in 
support of his claims.

If VA advises the veteran that we are having difficulty 
obtaining any records, he should try to obtain and submit the 
evidence to us.  It is ultimately the veteran's 
responsibility to provide evidence to support his claims.

The veteran should also send us copies of any relevant 
evidence he has in his possession.  He can also get any 
relevant records himself and send them to us.

The Board is cognizant that recently promulgated regulations 
permit the Board, in many cases, to conduct appropriate 
development of the record, including requesting needed 
medical examinations and opinions, without Remanding the case 
to the RO.  See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 19.9).  In this case, however, 
although the Board finds that an additional examination and 
medical opinion are needed, the veteran has asserted theories 
of entitlement that implicate provisions of law that the RO 
has not yet considered.  In such a situation, it would be 
prejudicial and fundamentally unfair to the veteran for the 
Board to consider those aspects of his claim without allowing 
the RO to do so in the first instance.  

Therefore, this case is REMANDED to the RO for the following 
actions:  

1.  The RO should schedule the veteran for an 
examination by a cardiologist.  The claims file, 
including accompanying VA treatment records, must 
be made available to the examiner and must be 
reviewed in conjunction with the examination.  The 
examiner should be requested to furnish a medical 
opinion regarding the following questions:

a.  Is it at least as likely as not that the 
veteran's service-connected PTSD resulted in a 
permanent increase in his hypertension?  If 
so, the examiner should, to the extent 
possible, attempt to quantify the amount of 
increase in disability in terms of increased 
systolic or diastolic blood pressure or the 
need for increased antihypertensive medication 
due to the veteran's PTSD.  

b.  Is it at least as likely as not that the 
cessation of the veteran's antihypertensive 
medication by a VA physician in June 1999 
resulted in disability or in an increase in 
disability that would reasonably have led the 
veteran to seek emergency medical treatment at 
a private facility in June 1999?  

The requested opinion should contain appropriate 
rationale and, where possible, reference to 
pertinent evidence in the claims file.  

2.  Upon completion of the requested development 
and after ensuring full compliance with the VCAA, 
the RO should again adjudicate the veteran's claim 
for service connection for hypertension, including 
consideration of whether his hypertension was 
aggravated by his service-connected PTSD, pursuant 
to Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  If action taken remains adverse to the 
veteran, the RO should furnish the veteran and his 
representative with a supplemental statement of the 
case and they should be given an opportunity to 
respond.  

3.  If it is the RO's decision to grant service 
connection for hypertension or to award 
compensation benefits pursuant to 38 U.S.C.A. 
§ 1151, then the RO should forward the case to the 
Dallas VA Medical Center for consideration of the 
veteran's claim for payment or reimbursement by VA 
for the cost of unauthorized medical services 
incurred in connection with treatment at the 
Arlington Memorial Hospital in Arlington, Texas, 
from June 25, 1999, to June 27, 1999.  (The fact 
that service connection for hypertension had not 
been established was the basis for the denial of 
that claim.)  If that determination remains adverse 
to the veteran, the Medical Center should furnish 
the veteran and his representative with a 
supplemental statement of the case and they should 
be given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


